DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,672,052 to Ishida et al. (Ishida et al.).

As to claim 1, Ishida et al. discloses a case (38) for a regenerative blower (VB), the blower having an inlet port (6a) and an outlet port (5a), the case comprising a floor (22) configured to retain the blower on ductile stand-offs (see Figures 1 and 2), four vertical walls (see Figures 1-3) affixed to the floor, one of the walls punctuated with a first orifice (orifice adjacent 48) oriented to align with the inlet port of a blower retained by the floor, the same one of the walls punctuated with a second orifice (at 48) oriented to align with the outlet port of a blower retained by the floor, wherein the floor is further configured to retain a blower with a horizontal gap (see Figures 1 and 2) between the ports of the blower and the wall punctuated by the orifices, the case further comprising a 
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the horizontal gap between the ports of the blower and the wall punctuated by the orifices of Ishida et al. 1 to 15 centimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 4, Ishida et al. discloses at least two caster wheels (24) affixed to and depending from the floor.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,672,052 to Ishida et al. in view of US Patent Application Publication 2003/0150327 to Bolden (Bolden).

As to claim 5, Ishida et al. discloses the claimed invention above but does not disclose a handle affixed to one of the walls.
However, Bolden discloses a case for a blower having a handle (22) affixed to a wall for the purpose of allowing easy transport of the blower by a user.


As to claim 6, Ishida et al. as modified by Bolden above discloses the handle is telescoping (see Figure 1 of Bolden).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,793,465 to Stallings (Stallings).

As to claim 8, Stallings discloses a case (10) for a centrifugal blower (36), the blower having an inlet port and an outlet port, the case comprising a substantially rectangular floor (20) configured to retain the blower on ductile stand-offs (see Figures 6 and 8), four vertical walls (12, 14, 16 and 18) affixed to the floor, a first wall (14) punctuated with a first orifice (26) aligned with the inlet port of a blower retained by the floor, a second wall (16) perpendicular to the first wall, punctuated with a second orifice (28) aligned with the outlet port of a blower retained by the floor, wherein the floor is further configured to retain a blower with a horizontal gap between the first wall and the inlet port of the blower and a horizontal gap between the second wall and the outlet port of the blower, the case further comprising a top (24) affixed to the walls, and sound absorbing material (see column 3, lines 61 and 62) lining the walls and top in the case interior.


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,793,465 to Stallings in view of US Patent Application Publication 2003/0150327 to Bolden.

As to claim 10, Stallings discloses the claimed invention above but does not disclose a horizontal handle bar.
However, Bolden discloses a case for a blower having a handle bar (22) for the purpose of allowing easy transport of the blower by a user.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the case of Stallings with a handle as taught by Bolden in order to make the case easily transportable by a user.

As to claim 11, Stallings discloses the claimed invention above but does not disclose at least two caster wheels affixed to and depending from the floor.
However, Bolden discloses a case for a blower having at least two caster wheels (12) affixed to a floor for the purpose of allowing easy transport of the blower by a user.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the case of Stallings with at least two caster wheels as taught by Bolden in order to make the case easily transportable by a user.


As to claim 12, Stallings discloses the claimed invention above but does not disclose a handle affixed to one of the walls.
However, Bolden discloses a case for a blower having a handle (22) affixed to a wall for the purpose of allowing easy transport of the blower by a user.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the case of Stallings with a handle as taught by Bolden in order to make the case easily transportable by a user.

As to claim 13, Stallings as modified by Bolden above discloses the handle is telescoping (see Figure 1 of Bolden).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “a blower” in line 8 where it is unclear if this is the same blower recited in line 1 or a different blower.
	Claim 1 recites “a blower” in line 9 where it is unclear if this is the same blower recited in line 1 or a different blower.
	Claim 2 recites “a port” in line 3 where it is unclear if this is one of the ports recited in claim 1 or a different port.
	Claim 8 recites “a blower” in lines 6 and 7 where it is unclear if this is the same blower recited in line 1 or a different blower.
	Claim 8 recites “a blower” in line 9 where it is unclear if this is the same blower recited in line 1 or a different blower.

	Claims 3-7 and 9-16 are also rejected as being indefinite for including the indefinite language of the claims from which they depend.





Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  Claim 9 recites “punctuated by orifice” in line 3 which should be “punctuated by the orifice”.  Claim 10 has two periods at the end of the sentence.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 4,150,913 to Davis and 4,264,282 to Crago and US Patent Application Publication 2006/0162343 to Van Loon et al.; 2016/0356035 to Laney et al. and 2019/0112053 to Melin et al. show cases for blowers having a floor, walls, a top, orifices and sound absorbing material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        05/21/2021